Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional sub-regions, an L shape, a T-shape with one input end and two output ends, a cross shape with one input end and three output ends, a region with a circular arc, a triangular region, a hexagonal region, an octagonal region must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 6, “DC-blocking device” should read “DC signal blocking device” for proper antecedent basis
In paragraph 37, “AISG” is an acronym that should be defined

Claim Objections
Claims 1 and 16-20 objected to because of the following informalities:  
In claims 1 and 18, “the substrate layer” should read “the dielectric substrate layer” for proper antecedent basis
In claims 1, 16-17, and 19-20, “the gap” should read “the at least one gap” for proper antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation “the solder mask layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets claim 8 as being dependent on claim 2 rather than claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayata et al. (US PGPUB 2010/0188281 A1), hereinafter known as Hayata.
Regarding claim 1, Hayata discloses (Fig. 3) low frequency and direct current ("DC") signal blocking device (1), characterized in that the low frequency and DC signal blocking device (1) comprises: a dielectric 

    PNG
    media_image1.png
    775
    460
    media_image1.png
    Greyscale

	Regarding claim 9, Hayata further discloses (Fig. 3) wherein the metal layer (3) has two or more gaps (24 and 25) such that the metal layer (3) is divided into a first sub-region (3a), a second sub-region (3b), and one or more additional regions (3c), the first sub-region (3a) being spaced apart from the second sub-region (3c) by the one or more additional regions (3c).
	Regarding claim 10, Hayata further discloses (Fig. 2) wherein the low frequency and DC signal blocking transmission line (15 and 16) is configured in a straight line shape (15 and 16) or an L shape.

Regarding claim 17, Hayata further discloses (Fig. 3) wherein the gap (24 and 25) is completely or partially filled with solid dielectric materials (13 and 14).
Regarding claim 18, Hayata further discloses (Fig. 3) wherein the substrate layer (14) is configured as a paper substrate, a glass fiber substrate, or a composite substrate ([0063]).
Regarding claim 19, Hayata further discloses (Fig. 3) wherein the area of the second sub-region (3b), the thickness of the metal layer (3) and/or the width of the gap (L5) are adapted to a frequency range of the radio frequency signals ([0057] through [0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Ziegler et al. (US PGPUB 2018/0166776 A1), hereinafter known as Ziegler.
Regarding claim 2, Hayata discloses the limitations of claim 1 but does not specifically teach wherein the dielectric layer includes a solder mask layer and/or air.
However, Ziegler teaches wherein the dielectric layer includes a solder mask layer and/or air ([0051]).
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Ziegler to include “wherein the dielectric layer includes a solder mask layer and/or air,” as taught by Ziegler, for the purpose of providing additional protection against wear, oxidation, and corrosion (see also [0051]).
Regarding claim 8, Hayata does not specifically teach wherein the metal plate is connected to the metal layer only via the solder mask layer.

It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Ziegler to include “wherein the metal plate is connected to the metal layer only via the solder mask layer,” as taught by Ziegler, for the purpose of providing additional protection against wear, oxidation, and corrosion (see also [0051]).

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Nordquist et al. (US Patent No. 9590284 B1), hereinafter known as Nordquist.
Regarding claim 3, Hayata discloses the limitations of claim 1 but does not specifically teach wherein the input end is configured to be connected to a first cable upstream of the low frequency and DC signal blocking device, and the output end is configured to be connected to a second cable downstream of the low frequency and DC signal blocking device.
However, Nordquist teaches (Fig. 2 and 3) wherein the input end (Fig. 3, 110) is configured to be connected to a first cable (Fig. 2, left cable connector) upstream of the low frequency and DC signal blocking device (Fig. 2, low frequency and DC signal blocking device), and the output end (Fig. 3, 120) is configured to be connected to a second cable (Fig. 2, right cable connector) downstream of the low frequency and DC signal blocking device (Fig. 2, low frequency and DC signal blocking device).
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Nordquist to include “wherein the input end is configured to be connected to a first cable upstream of the low frequency and DC signal blocking device, and the output end is configured to be connected to a second cable downstream of the low frequency and DC signal blocking device,” as taught by Nordquist, for the purpose of providing useful components to receive and transmit signals, as well as to facilitate configuration with the phase change material (see also col. 4, lines 20-22).
Regarding claim 5, Hayata in view of Nordquist teaches the limitations of claim 3 but does not specifically teach wherein the input end is connected to an inner conductor of the first cable, and the output end is connected to an inner conductor of the second cable.
However, Nordquist teaches (Fig. 2 and 3) wherein the input end (Fig. 3, 110) is connected to an inner conductor (Fig. 2, input end soldered to inner conductor of left cable connector) of the first cable (Fig. 2, left cable connector), and the output end (Fig. 3, 120) is connected to an inner conductor (Fig. 2, input end soldered to inner conductor of right cable connector) of the second cable (Fig. 2, left cable connector).
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Nordquist to include “wherein the input end is connected to an inner conductor of the first cable, and the output end is connected to an inner conductor of the second cable,” as taught by Nordquist, for the purpose of providing useful components to receive and transmit signals, as well as to facilitate configuration with the phase change material (see also col. 4, lines 20-22).
Regarding claim 6, Hayata in view of Nordquist teaches the limitations of claim 3 but does not specifically teach wherein the first sub-region is connected to an outer conductor of the first cable, and the second sub-region is connected to an outer conductor of the second cable.
However, Nordquist teaches (Fig. 2) wherein the first sub-region (left half of the low frequency and DC signal blocking device) is connected to an outer conductor of the first cable (outer conductors of the left cable connector), and the second sub-region (Fig. 2, right half of the low frequency and DC signal blocking device) is connected to an outer conductor of the second cable (outer conductors of the right cable connector).
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Nordquist to include “wherein the first sub-region is connected to an outer conductor of the first cable, and the second sub-region is connected to an outer conductor of the second cable,” as taught by Nordquist, for the purpose of providing useful .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Nordquist as applied to claim 3 above, and further in view of Petrovic (US PGPUB 2018/0083334 A1).
Regarding claim 4, Hayata does not specifically teach wherein the first cable and the second cable are both coaxial cables.
However, Petrovic teaches (Fig. 3) wherein the first cable and the second cable are both coaxial cables.
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Petrovic to include “wherein the first cable and the second cable are both coaxial cables,” as taught by Petrovic, for the purpose of improving performance by providing desirable signal integrity for RF signals due to the containment of electromagnetic fields within the coaxial cables (see also [0042]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Yong et al. (US PGPUB 2019/0221529 A1), hereinafter known as Yong.
Regarding claim 7, Hayata discloses the limitations of claim 1 but does not specifically teach wherein the metal plate is a reflector of an antenna.
However, Yong teaches (Fig. 5) wherein the metal plate (508) is a reflector of an antenna [0037].
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Yong to include “wherein the metal plate is a reflector of an antenna,” as taught by Yong, for the purpose of ease of configuration of the electrical length of the antenna formed by the metal plate (see also [0037]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Harris et al. (US Patent No. 4644302 A), hereinafter known as Harris.
Regarding claim 11, Hayata discloses the limitations of claim 1 but does not specifically teach wherein the low frequency and DC signal blocking transmission line is configured in a T- shape, wherein the low frequency and DC signal blocking transmission line has one input end and two output ends.
However, Harris teaches (Fig. 1) wherein the transmission line (3, 5, and 7-9) is configured in a T- shape, wherein the transmission line (3, 5, and 7-9) has one input end (A) and two output ends (C and D).
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Harris to include “wherein the low frequency and DC signal blocking transmission line is configured in a T- shape, wherein the low frequency and DC signal blocking transmission line has one input end and two output ends,” as taught by Harris, for the purpose of providing a divider that is cheaper to make and more efficient to use (see also col. 2, lines 66-68).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Oltman et al. (US Patent No. 3946339 A), hereinafter known as Oltman.
Regarding claim 12, Hayata discloses the limitations of claim 1 but does not specifically teach wherein the low frequency and DC signal blocking transmission line is configured in a cross shape, wherein the low frequency and DC signal blocking transmission line has one input end and three output ends.
However, Oltman teaches (Fig. 6) wherein the transmission line (61) is configured in a cross shape, wherein the transmission line has one input end (79) and three output ends (81, 83, and 85).
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Oltman to include “wherein the low frequency and DC signal blocking transmission line is configured in a cross shape, wherein the low frequency and DC signal blocking transmission line has one input end and three output ends,” as taught by Oltman, for the purpose of providing a coupler that is compact and achieves broadband characteristics (see also col. 2, lines 66-68).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Wu et al. (US PGPUB 2012/0194290 A1), hereinafter known as Wu.
Regarding claim 14, Hayata discloses the limitations of claim 1 but does not specifically teach wherein the second sub-region is configured as a polygonal region or a region with a circular arc.
However, Wu teaches (Fig. 7A) wherein the second sub-region (312) is configured as a polygonal region or a region with a circular arc.
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Wu to include “wherein the second sub-region is configured as a polygonal region or a region with a circular arc,” as taught by Wu, for the purpose of improving performance by suppressing electromagnetic noise within a designated frequency band (see also [0038]).
Regarding claim 15, Hayata discloses the limitations of claim 1 but does not specifically teach wherein the second sub-region is configured as a rectangular region, a triangular region, a hexagonal region or an octagonal region.
However, Wu teaches (Fig. 7A) wherein the second sub-region (312) is configured as a rectangular region, a triangular region, a hexagonal region or an octagonal region.
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Wu to include “wherein the second sub-region is configured as a rectangular region, a triangular region, a hexagonal region or an octagonal region,” as taught by Wu, for the purpose of improving performance by suppressing electromagnetic noise within a designated frequency band (see also [0038]).
Regarding claim 16, Hayata discloses the limitations of claim 1 but does not specifically teach wherein the gap is filled with air.
However, Wu teaches (Fig. 1A) wherein the gap (315) is filled with air.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Gnanou et al. (US PGPUB 2018/0323485 A1), hereinafter known as Gnanou.
Regarding claim 20, Hayata discloses the limitations of claim 1 and further teaches (Fig. 3) a width of the gap (L5) is between 0.01 mm and 1 mm ([0060], 0.17 mm) but does not wherein a thickness of the metal layer is between 0.02 mm and 0.3 mm.
However, Gnanou teaches ([0062]) wherein a thickness of the metal layer is between 0.02 mm and 0.3 mm ([0062], 0.05 mm).
It would have been obvious before the effective filing date of the claimed invention to modify the low frequency and DC signal blocking device of Hayata with Gnanou to include “wherein a thickness of the metal layer is between 0.02 mm and 0.3 mm,” as taught by Gnanou, for the purpose of improving performance of the low frequency and DC signal blocking device by improving loss (see also [0062]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONCHAN J KIM/Examiner, Art Unit 2845       

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845